PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,265,042
Issued: 23 April 2019
Application of Stoutenburgh et al.
Application No. 14/323,861
Filed: 3 Jul 2014
For: RADIOLOGICAL IMAGING DEVICE WITH IMPROVED FUNCTIONING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the “RENEWED PETITION FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT DETERMINATION UNDER 37 C.F.R. § 1.705(b)” filed January 29, 2020 and the “SUPPLEMENT TO RENEWED PETITION FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT DETERMINATION UNDER 37 C.F.R. § 1.705(b)” filed February 18, 2021, requesting that the Office adjust the PTA from 0 days to 60 days. The Office has re-determined the PTA to be 60 days. 

The petition is GRANTED. 

The Office acknowledges submission of the $200 fee set forth in 37 CFR 1.18(e) with the filing of the initial petition filed July 23, 2019 with a one month extension of time request and fee in the amount of $100, as set forth in 37 CFR 1.17(a)(5).  The fee set forth in 37 CFR 1.18(e) is a requirement and will not be refunded. No additional fees are required.


RELEVANT PROCEDURAL HISTORY

On April 23, 2019, this patent issued with a patent term adjustment determination of 0 days.  On July 23, 2019 with a 1 month extension of time request, patentee timely filed the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT DETERMINATION UNDER 37 C.F.R. § 1.705(b)” seeking an adjustment of the determination to 60 days.  The petition agreed with the calculation of “A” delay, “B” delay and overlap, but disputed the applicant delay pursuant to 37 CFR 1.704(c)(10) for drawings filed January 15, 2019. The petition was dismissed in a decision mailed November 29, 2019.

The decision advised “A review of the application history reveals therefore that the reduction in the amount of ninety-nine (99) days for the filing of the response to the Notice to File Corrected Application Papers, after the mailing of the Notice of Allowance, was appropriately accorded for the period January 15, 2019 to issuance of the patent on April 23, 2019. As there was not a specific paper or no paper was mailed acknowledging the drawings, the calculation begins with the date the paper was filed and ends with issuance of the patent”. “It is undisputed that after the mailing of the notice of allowance on December 5, 2018 a Notice to File Corrected Application Papers was mailed December 28, 2018 and further that patentee filed drawings on January 15, 2019, in response thereof.  It is immaterial to the calculation of patent term adjustment however that the filing was in response to the Notice mailed by the Office on December 28, 2018 or that patentee filed a response thereof.  These are factors relevant to the circumstances that constitute applicant delay pursuant to 37 CFR §§1.704(c)(8) and 1.704(b).  The applicant delay at issue here is evaluated pursuant to 37 CFR 1.704(c)(10) irrespective of the fact that the request for drawings were as a result of a drawing deficiency.” 

Comes now Patentee with the instant “RENEWED PETITION FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT DETERMINATION UNDER 37 C.F.R. § 1.705(b)” arguing that drawings filed in response to the Notice to File Corrected Application Papers (“the Notice”) issued by the Publication Branch after the Notice of Allowance were never previously found to be deficient. “Because the drawings were not actually considered deficient prior to Notice from the Publication Branch, this is not a case in “which the applicant failed to engage in reasonable efforts to conclude prosecution of the application” before receiving that Notice. 35 U.S.C. § 154(b)(2)(C)(i). In fact, this is a case that adheres to the Federal Circuit’s decision in Supernus in which “PTA cannot be reduced by a period of time during which there is no identifiable effort in which the applicant could have engaged to conclude prosecution.” Supernus, 913 F.3d at 1359. Applicant had no obligation to submit revised drawings before the Office requested them after the Notice of Allowance issued. Once requested, Applicant timely responded to the Notice.”

Patent argues further, “Moreover, Applicant had absolutely no control over the time that the Office considers as “Applicant delay,” which began on January 15, 2019 when Applicant submitted the revised drawing to the Office. During that period, “there [was] no identifiable effort in which the applicant could have engaged to conclude prosecution.” Supernus, 913 F.3d at 1359. Therefore, that period cannot be attributed to Applicant delay.”
											
DECISION

Patentee’s arguments have again been considered and found to be persuasive,

Section 1.704(c)(10) relates to amendments filed pursuant 37 C.F.R. § 1.312 after notice of allowance. Section 1.704(c)(10) as amended provides that PTA will be reduced by
“Submission of an amendment under §1.312 or other paper, other than an amendment under § 1.312 or other paper expressly requested by the Office or a request for continued examination in compliance with §1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in §1.703 shall be reduced by the number of days, if any, beginning on the day after the mailing date of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.
Based on the request for reconsideration of patent term adjustment consistent with the amendment to 37 § 1.704(c)(10) in the Final Rule, the delay for the filing of the amendment filed after the Notice of Allowance is being calculated from the number of days, if any, beginning on the day after the mailing date of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under 37 § 1.312 or other paper was filed.	

In this instance, Applicant files a supplement (“Supplement”) to the renewed petition filed on January 29, 2020 under 37 C.F.R. § 1.705(b), which challenged the Patent Term Adjustment determined by the Patent and Trademark Office (“Office” or “PTO”). This Supplement addresses the June 16, 2020 changes to 37 C.F.R. § 1.704(c)(10), 85 Fed. Reg. 36335 (June 16, 2020), the previous version of which had been the basis for the challenge to the Patent Term Adjustment calculation. This Supplement requests that Applicant’s original petition and renewed petition be evaluated under the current PTO rules promulgated on June 16, 2020. The changes to 37 C.F.R. § 1,704(c)(10) are consistent with Applicant’s arguments in the original and renewed petitions, especially as both the rule changes and Applicant’s arguments related to Applicant delay were based on the Federal Circuit’s decision in Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019). See 85 Fed. Reg. at 36335.”

In view thereof, as the drawings filed January 15, 2019, after the December 5, 2018 Notice of Allowance, were filed in response to the Notice to File Corrected Application Papers mailed December 28, 2018, there should have been no applicant delay accorded pursuant to either 37 CFR §§ 1.704(c)(10) or 1.704(b). The period of delay is therefore 0 days. 99 days will be removed.

In view thereof, the total Applicant Delay for this patent should be calculated as 138(57+81) days and the patent term adjustment indicated on the patent should have been 60(149 A delay days plus 49 B delay days minus 138 applicant delay days) days.

This matter is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction in order to rectify this error.  See 35 U.S.C. § 254 and 37 CFR § 1.322.  The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by sixty (60) days. 

Telephone inquiries specific to this decision should be directed to the undersigned Attorney at (571) 272-3212.

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET

Enclosures:  	Copy of Certificate of Correction 
		Adjusted PTA calculation